 



FIRST AMENDMENT TO NOTE PURCHASE AGREEMENT

 

THIS First Amendment to Note Purchase Agreement (this “First Amendment”) is made
and entered into as of April 5, 2013, between OSAGE EXPLORATION & DEVELOPMENT,
INC., a Delaware corporation (the “Issuer”), APOLLO INVESTMENT CORPORATION, in
its capacity as administrative agent (the “Administrative Agent”), and each of
the holders signatory hereto (each, a “Holder” and, collectively, the
“Holders”).

 

RECITALS

 

A.   The Issuer, the Administrative Agent and the Holders are parties to that
certain Note Purchase Agreement dated as of April 27, 2012 (the “Note Purchase
Agreement”).       B.   The Issuer, the Administrative Agent and the Purchasers
have agreed to amend the Note Purchase Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained and subject to the satisfaction of the conditions
set out in Article 4 below, the parties hereto hereby agree, effective as of the
First Amendment Effective Date (as defined below), to amend the Note Purchase
Agreement and otherwise agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.1 Terms Defined. Capitalized terms used, but not defined, in this First
Amendment shall have the same meanings as set forth in the Note Purchase
Agreement.

 

ARTICLE II

LIMITED WAIVER

 

2.1 The Issuer has informed the Administrative Agent that it is in violation of
each of the following covenants (each a “Specified Default”, and collectively,
the “Specified Defaults”):

 

(a) the covenant to maintain Swap Agreements hedging the aggregate notional
volumes of eighty percent (80%) of the reasonably anticipated projected
production as set forth in Section 6.19 of the Note Purchase Agreement;

 

(b) the covenant to enter into a Swap Intercreditor Agreement within 90 days
subsequent to the Closing Date, as set forth in Section 6.20 of the Note
Purchase Agreement;

 

(c) the Interest Coverage Ratio covenant set forth in Section 7.7(a) of the Note
Purchase Agreement for the Fiscal Quarter ended March 31, 2013;

 

(d) the minimum production covenant set forth in Section 7.7(b) of the Note
Purchase Agreement for the Fiscal Quarter ended March 31, 2013; and

 



 

 

(e) the covenant to provide the Administrative Agent written notice of any
Default or Event of Default as set forth in Section 6.2(a)(i) of the Note
Purchase Agreement with respect to each of items (a) through (d) above.

 

2.2 The Issuer has requested that the Administrative Agent and the Holders waive
the Default and Event of Default now existing due to Specified Defaults. In
response to the Issuer’s request, the Administrative Agent and the Holders,
hereby waive agree to waive each Specified Default.

 

2.3 The foregoing waivers are hereby granted to the extent, and only to the
extent, specifically stated herein and for no other purpose or period and shall
not be deemed to (a) be a consent or agreement to, or waiver or modification of,
any other term or condition of the Note Purchase Agreement, any other Note
Document or any of the documents referred to therein, or (b) except as expressly
set forth herein, prejudice any right or rights which the Administrative Agent
or the Holders may now have or may have in the future under or in connection
with the Note Purchase Agreement, any other Note Document or any of the
documents referred to therein.

 

ARTICLE III

AMENDMENTS

 

3.1 Amendments to Section 1.2.

 

(a) Definition of “Agreement”. The definition of “Agreement” in Section 1.2 of
the Note Purchase Agreement is hereby amended and restated in its entirety, and
so amended shall read as follows:

 

“Agreement” means this Note Purchase Agreement, dated as of April 27, 2012 by
and among the Issuer, the Holders, and the Administrative Agent, as amended by
the First Amendment.

 

(b) Definition of “First Amendment”. Section 1.2 is hereby amended by adding a
new definition of “First Amendment Effective Date” thereto where alphabetically
appropriate to read as follows:

 

“First Amendment” means that certain First Amendment to Note Purchase Agreement,
dated as of April 5, 2013, by and among the Issuer, the Holders party thereto,
and the Administrative Agent.

 

(c) Definition of “First Amendment Effective Date”. Section 1.2 is hereby
amended by adding a new definition of “First Amendment Effective Date” thereto
where alphabetically appropriate to read as follows:

 

“First Amendment Effective Date” has the meaning given such term in the First
Amendment.

 

(d) Definition of “Tranche A Commitments”. The definition of “Tranche A
Commitments” in Section 1.2 of the Note Purchase Agreement is hereby amended by
replacing the figure “$10,000,000” appearing at the end of such definition with
the figure “$20,000,000”.

 

2

 

 

3.2 Amendment to Section 6.19. Section 6.19 of the Note Purchase Agreement is
hereby amended and restated in its entirety, and so amended shall read as
follows:

 

6.19 Swap Agreements. The Issuer will maintain in full force and effect the Swap
Agreements entered into on the Closing Date pursuant to Section 3.1(i).
Beginning on or prior to the date that is 90 days subsequent to the First
Amendment Effective Date and continuing thereafter as of the end of each
succeeding calendar month, Issuer will maintain in full force and effect Swap
Agreements, hedging in the aggregate notional volumes of eighty percent (80%) of
the reasonably anticipated projected production from Proved Developed Producing
Domestic Oil and Gas Properties for each month for a two- year period for each
of crude oil and natural gas, calculated separately from the last day of each
such month.

 

3.3 Amendment to Section 6.20. Section 6.20 of the Note Purchase Agreement is
hereby amended and restated in its entirety, and so amended shall read as
follows:

 

6.20 Swap Intercreditor Agreement. On or prior to the date that is 90 days
subsequent to the First Amendment Effective Date, the Issuer, the Administrative
Agent and a counterparty to a Swap Agreement acceptable to the Administrative
Agent shall have executed a Swap Intercreditor Agreement, in form and substance
satisfactory to the Administrative Agent.

 

3.4 Amendment to Section 7.7(a). Section 7.7(a) of the Note Purchase Agreement
is hereby amended and restated in its entirety, and so amended shall read as
follows:

 

(a) Interest Coverage Ratio. Beginning with the Fiscal Quarter ending June 30,
2013, the Issuer shall not permit the Interest Coverage Ratio as of the last day
of any Fiscal Quarter set forth below to be less than the ratio set forth below
opposite such Fiscal Quarter.

 

Each Fiscal Quarter Ending on the Following Dates  Interest Coverage Ratio     
June 30, 2013  1.10 to 1.00 September 30, 2013  1.75 to 1.00 December 31, 2013 
2.25 to 1.00 March 31, 2014  2.50 to 1.00 June 30, 2014 and each Fiscal Quarter
thereafter  3.00 to 1.00

 

3.5 Amendment to Section 7.7(b). Section 7.7(b) of the Note Purchase Agreement
is hereby amended and restated in its entirety, and so amended shall read as
follows:

 

(b) Minimum Production. Beginning with the Fiscal Quarter ending June 30, 2013,
the Issuer shall not permit the net sales volume of oil from the Oil and Gas
Properties for the Fiscal Quarter set forth below to be less than the amount for
such period as set forth opposite such Fiscal Quarter below. For the purposes of
this Section 7.7(b), every 6MCF of gas shall be converted into 1Bbls of oil. The
Issuer will provide the Administrative Agent with evidence that the preceding is
being satisfied within thirty (30) days after the end of each quarter.

 

3

 

 



Each Fiscal Quarter Ending on the Following Dates    Minimum Production in MBbls
of Oil Per Fiscal Quarter           June 30, 2013     35   September 30, 2013  
  50   December 31, 2013     60   March 31, 2014     70   June 30, 2014     80  
September 30, 2014     90   December 31, 2014 and each Fiscal Quarter thereafter
    100  

 

3.6 Amendment to Section 7.7(c). Section 7.7(c) of the Note Purchase Agreement
is hereby amended and restated in its entirety, and so amended shall read as
follows:

 

(c) Asset Coverage Ratio. Beginning with the Fiscal Quarter ending June 30,
2013, the Issuer shall not permit the Asset Coverage Ratio, as of the last day
of any Fiscal Quarter set forth below, to be less than the ratio set forth below
opposite such Fiscal Quarter.

 

Each Fiscal Quarter Ending on the Following Dates  Asset Coverage Ratio     
June 30, 2013  1.00 to 1.00 September 30, 2013  1.25 to 1.00 December 31, 2013 
1.50 to 1.00 March 31, 2014  1.75 to 1.00 June 30, 2014 and each Fiscal Quarter
thereafter  2.00 to 1.00

 

3.7 Amendment to Appendix A. Appendix A of the Note Purchase Agreement is hereby
amended and restated in its entirety, and so amended shall read as set forth in
Annex 1 attached hereto.

 

ARTICLE IV

CONDITIONS

 

4.1 Conditions. This First Amendment shall be effective on the date (the “First
Amendment Effective Date”) on which the Administrative Agent and the Holders
have received each of the following documents (as specified) and the following
conditions have been satisfied, each of which shall be reasonably satisfactory
to the Holders in form and substance:

 

(a) First Amendment. The Administrative Agent shall have received from the
Issuer and the Holders executed counterparts (in such number as may be requested
by the Administrative Agent) of this First Amendment.

 

4

 

 

(b) Default, etc. The Issuer shall have performed and complied with all
agreements and conditions contained in the Note Documents required to be
performed or complied with by it prior to or at such First Amendment Effective
Date and after giving effect to the issue and sale of the Notes and the effect
of the limited covenant waivers contained herein, no Default, Event of Default
or Material Adverse Effect shall have occurred and be continuing.

 

(c) Fees and Expenses. The Administrative Agent shall have received (i) a waiver
and amendment fee equal to $100,000 for the ratable benefit of the Holders and
(ii) all costs and expenses payable by the Issuer on the First Amendment
Effective Date pursuant to Section 11.2 of the Note Purchase Agreement.

 

(d) Request and Issuance of Additional Tranche A Notes. The Issuer shall have
issued to the Holders Additional Tranche A Notes on the First Amendment
Effective Date in an aggregate principal amount of $5,000,000. The Issuer shall
have complied with the process for the issuance of Additional Tranche A Notes
set forth in Section 2.3 of the Note Purchase Agreement, except for the five (5)
Business Days notice required by Section 2.3(b) of the Note Purchase Agreement
which the Holders and the Administrative Agent hereby waive.

 

(e) Representations and Warranties. The representations and warranties of the
Issuer set forth in the Note Purchase Agreement and in the other Note Documents
shall be true and correct on and as of the First Amendment Effective Date,
except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case, on and as of the First Amendment
Effective Date, such representations and warranties shall continue to be true
and correct as of such specified earlier date.

 

(f) Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent or its special counsel may reasonably
require.

 

ARTICLE V

MISCELLANEOUS

 

5.1 Ratification and Affirmation; Representations and Warranties. The Issuer
hereby (a) ratifies, approves and affirms its obligations under, and
acknowledges, renews and extends its continued liability under, each Note
Document to which it is a party and agrees that each Note Document to which it
is a party remains in full force and effect, except as expressly amended hereby,
notwithstanding the amendments contained herein, and (b) represents and warrants
to the Purchasers that as of the date hereof, after giving effect to the terms
of this First Amendment: (i) all of the representations and warranties contained
in each Note Document to which it is a party are true and correct, except to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case, such representations and warranties shall continue
to be true and correct as of such specified earlier date, (ii) no Default or
Event of Default has occurred and is continuing and (iii) since the Initial
Closing Date, there has been no event, development or circumstance that has had
or could reasonably be expected to have a Material Adverse Effect. All
references to the Note Purchase Agreement herein and in any other document,
instrument, agreement or writing shall hereafter be deemed to refer to the Note
Purchase Agreement, as amended hereby.

 

5.2 Note Document. This First Amendment and each agreement, instrument,
certificate or document executed by the Issuer or any of its officers in
connection therewith are “Note Documents” as defined and described in the Note
Purchase Agreement and all of the terms and provisions of the Note Purchase
Agreement relating to Note Documents shall apply hereto and thereto.

 

5

 

 

5.3 Governing Law. THIS FIRST AMENDMENT, THE OTHER NOTE DOCUMENTS AND ALL THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER, SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

5.4 No Oral Agreement. This First Amendment, the Note Purchase Agreement and the
other Note Documents executed in connection herewith and therewith represent the
final agreement among the parties and may not be contradicted by evidence of
prior, contemporaneous, or unwritten oral agreements of the parties. There are
no subsequent oral agreements between the parties.

 

5.5 Severability of Provisions. Any provision in this First Amendment that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of this First Amendment are declared to be severable.

 

5.6 Counterparts. This First Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this First Amendment by signing any such
counterpart.

 

5.7 Headings. Article and section headings in this First Amendment are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of this First Amendment.

 

5.8 Successors and Assigns. This First Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

 

[Signature Pages Follow]

 

6

 

 

ANNEX I to

First Amendment to

Note Purchase Agreement

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first above mentioned.

 

ISSUER:

 

  OSAGE EXPLORATION & DEVELOPMENT, INC.       By: /s/ Kim Bradford   Name: Kim
Bradford   Title: Chief Executive Officer

 

Signature Page to

First Amendment to Note Purchase Agreement

of Osage Exploration & Development, Inc.

 

 

 

 

HOLDERS:

 

  APOLLO INVESTMENT CORPORATION, as Holder       By: Apollo Investment
Management, L.P., its Advisor         By: ACC Management, LLC, its General
Partner         By: /s/ Ted Goldthorpe   Name: Ted Goldthorpe   Title: President

 

Signature Page to

First Amendment to Note Purchase Agreement

of Osage Exploration & Development, Inc.

 

 

 

 

ADMINISTRATIVE AGENT:

 

  APOLLO INVESTMENT CORPORATION,
as Administrative Agent       By: Apollo Investment Management, L.P., its
Advisor         By: ACC Management, LLC, its General Partner         By: /s/ Ted
Goldthorpe   Name: Ted Goldthorpe   Title: President

 

Signature Page to

First Amendment to Note Purchase Agreement

of Osage Exploration & Development, Inc.

 

 

 

 

ANNEX I to

First Amendment to

Note Purchase Agreement

 

APPENDIX A

 

Tranche A Commitments

 

Holder  Tranche A Commitment   Pro Rata
Share  Apollo Investment Corporation  $20,000,000.00    100.000000000  Total 
$20,000,000.00    100.00%

 

Appendix A to Note Purchase Agreement

 



 

 

